     Case 2:19-cv-00874-GMN-EJY Document 45 Filed 04/06/21 Page 1 of 2




 1   RAMZY PAUL LADAH
     Nevada Bar No. 11405
 2   LADAH LAW FIRM
     517 S. Third Street
 3
     Las Vegas, NV 89101
 4   T: 702.252.0055
     Attorneys for Plaintiff
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          DISTRICT OF NEVADA, SOUTHERN DIVISION
 8

 9
      LAURA PETERS,                                   CASE NO.: 2:19-cv-00874-GMN-GWF
10

11                   Plaintiff,
      vs.
12                                     Stipulation and Order Extending Deadline to
      SWIFT TRANSPORTATION CO. OF Respond to Defendant’s Motion to Compel
13    ARIZONA, LLC; DOE DRIVER; DOES I Deposition Testimony of Plaintiff (ECF 43)
      through X; XYZ CORPORATIONS XI (First Request)
14    through XX; and ABC LIMITED
15    LIABILITY COMPANIES XXI through
      XXX, inclusive,
16
                      Defendant(s).
17

18          Plaintiff, LAURA PETERS (“Plaintiff”), and Defendant, SWIFT TRANSPORTATION CO.
19
     OF ARIZONA, LLC (“Defendant”), by and through their respective, undersigned counsel of
20
     record, hereby stipulate and agree to extend the deadline for Plaintiff to respond to Defendant’s
21
     Motion to Compel Deposition Testimony of Plaintiff (ECF No. 43) from Tuesday, April 6, 2021, to
22

23   Friday, April 9, 2021. The Motion was filed on March 23, 2021. This is the first stipulation for an

24   extension of time to respond to the Motion.

25          The parties respectfully submit that this extension is appropriate, and necessary, to
26
     accommodate party counsel’s ongoing, good-faith efforts to resolve the issues raised in Defendant’s
27
     aforesaid motion by way of stipulation. The short extension of time sought herein affords the parties
28
     Case 2:19-cv-00874-GMN-EJY Document 45 Filed 04/06/21 Page 2 of 2




 1   further time and opportunity to work toward their mutual goals of advancing discovery and

 2   avoiding judicial intervention.
 3
            The parties aver this stipulation is not being submitted for reasons of delay or for any other
 4
     untoward purpose.
 5
     DATED this 6th day of April 2021.                   DATED this 6th day of April 2021.
 6
     LADAH LAW FIRM                                      WEINBERG WHEELER HUDGINS GUNN
 7                                                       & DIAL
 8                                                       /s/ Ryan Gormley.
     /s/ Ramzy Paul Ladah
 9   ___________________________________                 ___________________________________
     RAMZY PAUL LADAH, ESQ.                              RYAN GORMLEY, ESQ.
10                                                       Nevada Bar No. 8735
     Nevada Bar No. 11405
                                                         1117 South Rancho Drive
     517 S. Third Street
11                                                       Las Vegas, NV 89102
     Las Vegas, NV 89101
                                                         Attorneys for Defendants
12   Attorney for Plaintiff

13

14
                                                     IT IS SO ORDERED.
15

16

17                                                   __________________________________
                                                     U.S. MAGISTRATE JUDGE
18
                                                     Dated: April 6, 2021
19

20

21

22

23

24

25

26

27

28
                                                     2
